Title: From Thomas Jefferson to Nicolas & Jacob van Staphorst, 12 October 1785
From: Jefferson, Thomas
To: Nicolas & Jacob van Staphorst



Gentlemen
Paris Oct. 12. 1785.

The receipt of your favor of Sep. 19. should not have been so long unacknoleged but that I have been peculiarly and very closely engaged ever since it came to hand.

With respect to the expediency of the arrangement you propose to take with Mr. Parker I must observe to you that it would be altogether out of my province to give an official opinion for your direction. These transactions appurtain altogether to the Commissioners of the treasury to whom you have very properly written on the occasion. I shall always be willing however to apprize you of any facts I may be acquainted with and which might enable you to proceed with more certainty, and even to give my private opinion where I am acquainted with the subject, leaving you the most perfect liberty to give it what weight you should think proper. In the present case I cannot give even a private opinion, because I am not told what are precisely the securities offered by Mr. Parker. So various are the securities of the United states that unless they are precisely described by their dates, consideration and other material circumstances, no man on earth can say what they are worth. One fact however is certain that all debts of any considerable amount contracted by the U.S. while their paper money existed, are subject to a deduction, and not paiable at any fixed period. I think I may venture to say also that there are no debts of the U.S. ‘on the same footing with the money loaned by Holland’ except those due to the kings of France and Spain. However I hope you will soon receive the answer of the Commissioners which alone can decide authoritatively what is to be done.
Congress have thought proper to entrust to Mr. Adams and myself a certain business which may eventually call for great advances of money: perhaps four hundred thousand livres or upwards. They have authorised us to draw for this on their funds in Holland. The separate situation of Mr. Adams and my self rendering joint draughts inconvenient we have agreed that they shall be made by him alone. You will be pleased therefore to give the same credit to these bills drawn by him as if they were also subscribed by me.
I have the honor to be with high respect Gentlemen Your most obedient & most humble servant,

TH: Jefferson

